EXHIBIT 10.1
First Amendment to Second Amended
and Restated Employment Agreement
     This First Amendment to Second Amended and Restated Employment Agreement is
made effective on the 6th day of August 2010, between Coeur d’Alene Mines
Corporation (“Company”) and Dennis E. Wheeler (“Wheeler”).
     Whereas, the parties executed an Employment Agreement dated September 17,
2002 (the “Employment Agreement”), and
     Whereas the Employment Agreement was further amended and then subsequently
restated effective December 31, 2008 (“Second Amended and Restated Employment
Agreement”), and
          Whereas the parties desire to further extend the term of the Second
Amended and Restated Employment Agreement and update Wheeler’s compensation as
contemplated by the Second Amended and Restated Employment Agreement and as set
forth below;
NOW THEREFORE, in consideration of the mutual promises and covenants herein
contained to be kept and performed by the parties hereto, the parties agree as
follows:
1. Term Of Employment. The Second Amended and Restated Employment Agreement
shall be amended in Section 2 to read that the term of employment shall be
extended to the 31st day of December 2011, unless sooner terminated as provided
in the Second Amended and Restated Employment Agreement with no automatic
extensions or renewals thereto.
2. Compensation. The Second Amended and Restated Employment Agreement shall be
amended in Section 3 (a) to read that Wheeler shall receive a base salary of
$646,000 annually.
All other provisions in the Second Amended and Restated Employment Agreement
remain unchanged and all defined terms are hereby incorporated by reference.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this First Amendment to Second
Amended and Restated Employment Agreement as of the day and year first written
above.
Coeur d’Alene Mines Corporation

         
By
  /s/ Dennis E. Wheeler
 
    Dennis E. Wheeler, President and CEO    
 
       
By
  /s/ Robert E. Mellor
 
    Robert E. Mellor, Director    
 
        /s/ Dennis E. Wheeler           Dennis E. Wheeler    

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this First Amendment to Second
Amended and Restated Employment Agreement as of the day and year first written
above.
Coeur d’Alene Mines Corporation

         
By
       
 
 
 
    John H. Robinson, Chairman     Compensation Committee of the Board of
Directors    
 
              Dennis E. Wheeler    

 